CRIMINAL AMENDED COMPLAINT

 

 

 

United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
v.
Michael Sherman Walker, III
xx/ xx/ 1993 MAGISTRATE'S CASE NO.
U.S. Citizen 19-09336MJ

 

 

Amended Complaint for violation of Title 18, United States Code §§ 922(a)(6) and 924(a}(2)
and Title 18, United States Code §§ 922(n) and 924(a)(1)(D)

 

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about October 7, 2019 and continuing through October 11, 2019, at or near Tucson, in the District of Arizona,
MICHAEL SHERMAN WALKER II, knowing that he was under indictment for a crime punishable by
imprisonment for a term exceeding one year, that is AGGRAVATED ASSAULT, DEADLY
WEAPON/DANGEROUS INSTRUMENT, A CLASS THREE FELONY, in Pima County Superior Court, Arizona,
Case Number CR20173416-001 on July 31, 2017; did, in connection with the acquisition of a firearm, that is, a
Springfield XDE, semiautomatic pistol, 45ACP, bearing serial number HEI09554, from BKM Guns Inc., doing
business as Murphy’s Guns & Gunsmithing, a licensed firearms dealer, knowingly make a false and fictitious written
statement to Murphy’s Guns & Gunsmithing, as to a fact material to the lawfulness of such sale of the said firearm
to the defendant under Chapter 44 of Title 18, in that the defendant, while filling out the Form 4473 checked the box
“No” when answering the question “Are you under indictment or information in any court for a felony, or any other
crime for which the judge could imprison you for more than one year?” which the defendant knew to be false; in
violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).

On or about October 11, 2019, at or near Tucson, in the District of Arizona, MICHAEL SHERMAN WALKER IT],
knowing that he was under indictment for a crime punishable by imprisonment for a term exceeding one year, that is
AGGRAVATED ASSAULT, DEADLY WEAPON/DANGEROUS INSTRUMENT, A CLASS THREE FELONY,
in Pima County Superior Court, Arizona, Case Number CR20173416-001 on July 31, 2017; did willfully receive a
fwearm, that is, a Springfield XDE, semiautomatic pistol, 45ACP, bearing serial number HEI0955, said firearm
having been shipped and transported in interstate and foreign commerce, in violation of Title 18, United States Code,
Sections 922(n) and 924(a)(1)(D).

On or about November 3, 2019, at or near Tucson, in the District of Arizona, MICHAEL SHERMAN WALKER, II],
knowing that he was under indictment for a crime punishable by imprisonment for a term exceeding one year, that is
AGGRAVATED ASSAULT, DEADLY WEAPON/DANGEROUS INSTRUMENT, A CLASS THREE FELONY
in Pima County Superior Court, Arizona, Case Number CR20173416-001 on July 31, 2017, did willfully receive a
firearm, that is, a Springfield XDE, semiautomatic .40 caliber pistol, bearing serial namber GM169068, said firearm
having been shipped and transported in interstate and foreign commerce, in violation of Title 18, United States Code,
Sections 922(n)} and 924(a)(1)(D).

 

BASIS OF AMENDED COMPLAINT CONTINUED TO PAGE 2

 

MATERIAL WITNESS(ES) IN RELATION TO THE CHARGE:

 

DETENTION REQUESTED owt UR  PMPLAINANT
COMPLAINT REVIEWED by AUSA Serra M. Tsethlikai Cf oe

 

 

Being duly sworn, I declare that the foregoing is OFFICIAL TITLE & NAME:
true and correct to the best af my knowledge, SA John W. Dodson - ATF

 

Sworn to before me and subscribed in my presence.

 

SINAY ran OF we ATE JYJDGE? DATE
ONE. November 5, 2019

 

 

 

> See MA) roles Dias Procedure Ss 3 Sand 4 KS

 
U.S. v. Michael Sherman WALKER, ITT
PAGE TWO OF THREE OF AMENDED COMPLAINT

BASIS FOR AMENDED COMPLAINANT’S CHARGE AGAINST THE
ACCUSED:

On or about July 31, 2017, in Tucson, in the District of Arizona, the grand jurors in the
Superior Court of the State of Arizona, in and for the County of Pima, and by its authority
accused, charged and indicted MICHAEL SHERMAN WALKER III, of AGGRAVATED
ASSAULT, DEADLY WEAPON/DANGEROUS INSTRUMENT; A CLASS THREE
FELONY, in case number CR20173416-001. MICHAEL SHERMAN WALKER III, was
subsequently arraigned and then was present in Arizona Superior Court, Pima County on
July 17, 2019 when the court granted the motion to continue trial until February 11, 2020.
The presumptive sentence for an Arizona Class Three Felony is seven and a half years of
imprisonment. This case is still pending trial.

On or about October 7, 2019, MICHAEL SHERMAN WALKER III entered Murphy’s Guns &
Gunsmithing, a federally licensed firearms dealer under the name of BKM Guns, Inc., located at
3235 N. Country Club Road, Tucson, within the District of Arizona and intentionally attempted to
purchase a Springfield XDE, semiautomatic pistol, 45ACP, bearing serial number HEI09554. As
part of the firearms transaction from a licensed dealer, MICHAEL SHERMAN WALKER III was
required to provide proper identification and to complete ATF Form 4473. In doing so, on Page
One of the ATF Form 4473, Section 11, Block “b. Are you under indictment or information in any
court for a felony, or any other crime for which the judge could imprison you for more than one
year?” MICHAEL SHERMAN WALKER II knowingly and falsely checked the box, “No.”
Subsequent to his completion of the Form 4473, MICHAEL SHERMAN WALKER III’s firearms
transaction request was submitted to the National Instant Criminal Background Check System
(NICS) which responded with a “Delayed” status.

On or about October 11, 2019, MICHAEL SHERMAN WALKER IU again entered Murphy’s
Guns & Gunsmithing, located at 3235 N. Country Club Road, Tucson, within the District of
Arizona, Having received no additional information or status from NICS, a Murphy’s employee
completed the firearms transaction and MICHAEL SHERMAN WALKER IID purchased,
received and took possession of the Springfield XDE, semiautomatic pistol, 45ACP, bearing serial
number HEJ09554.

On or about November 3, 2019, MICHAEL SERWIN WALKER IH was driving a vehicle that
was stopped by a Tucson Police Department officer for a traffic violation. As the officer contacted
the occupants of the vehicle, the officer noticed that the driver was squirming and looking around.
The officer asked WALKER if there were any weapons in the vehicle, to which WALKER replied,
“Yes, we have a couple of weapons.” WALKER informed the officer that there was one weapon
next to him in between the driver seat and door. The officer clearly saw the pistol grip of a black
pistol. WALKER continued to squirm and look around so the officer ordered the occupants to

 
U.S. v. Michael Sherman WALKER, III
PAGE THREE OF THREE OF AMENDED COMPLAINT

keep their hands visible and not to reach for any weapons. WALKER then became uncooperative
and continued to move around. The officer called in for assistance and repeatedly ordered
WALKER to keep his hands on the steering wheel. Walker stated, “Just shoot me!” a couple of
times. Officers were then able to remove WALKER from the vehicie and recovered a Springfield
XDE, semiautomatic .40 caliber pistol, bearing serial number GM169068, which had been close
to WALKER. The Springfield .40 caliber pistol had a large capacity magazine attached with 23
AO caliber rounds and one round in the chamber. Officers arrested WALKER for the federal
warrant issued in this case. WALKER refused to cooperate with officers and threatened to kick
the officer and kicked the back passenger door with such force that the top portion of the door
opened up. During the ride to the station, WALKER stated, “I swear on my mom, I will Ping kill
you! | remember your face and I will kill you. I promise you, I will kill you when I get out.”
WALKER continued to threaten to take the officer out. WALKER was transported to Pima County
Jail where he was booked on the federal warrant.

The Springfield XDE, semiautomatic .40 caliber pistol, bearing serial number GM169068, was
purchased from Crossroads of the West gun show on November 2, 2019 by Emory Ingram,
WALKER’s stepfather.

An agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives received the information
of each of the firearms and determined that neither the Springfield XDE, semiautomatic pistol,
AS5ACP, bearing serial number HEI0955, nor the Springfield XDE, semiautomatic .40 caliber
pistol, bearing serial number GM169068, had been manufactured in Arizona and thus determined,
that each of the firearms traveled in interstate or foreign commerce to be present in Arizona.

 
